Citation Nr: 1639075	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a breathing/lung disorder, to include as due to asbestos exposure.  

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1968 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran, in his October 2011 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  He was thereafter scheduled for a videoconference hearing.  However, in a February 2016 submission, the Veteran's representative subsequently cancelled the hearing request.

The Veteran was awarded service connection for bipolar affective disorder and schizoid personality disorder in a January 2013 rating decision.  In December 2013, he filed a notice of disagreement regarding the assigned disability rating and requesting a total disability rating based on individual unemployability.  However, the Veteran thereafter withdrew this increased rating claim and claim for TDIU in an August 2016 statement.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

On August 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In the present case, the Veteran, through his attorney, submitted an August 2016 Motion to Withdraw Appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


